Exhibit 10.1
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 29,
2010 (the “Effective Date”) between SILICON VALLEY BANK, a California
corporation (“Bank”), and CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. This Agreement amends and restates in its entirety
the Loan and Security Agreement, dated September 12, 2008, between Borrower and
Bank, as the same has from time to time been previously amended (the “Prior
LSA”). Except for the provisions of the Prior LSA being amended and restated in
this Agreement, all other existing documents, instruments and agreements by
Borrower with or in favor of Bank shall continue in full force and effect,
including all UCC-1 financing statements and other documents filed with
governmental offices which perfect liens or security interests in favor of Bank.
The parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank
the outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
     2.1.1 Revolving Advances.
          (a) Availability. Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank shall make Advances not exceeding
the Availability Amount. Amounts borrowed hereunder may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein. The outstanding “Advances” under the Revolving
Line pursuant to the Prior LSA shall be the beginning balance of the Advances
under this Agreement, which Borrower agrees are owed without any defense, offset
or counter-claim of any kind.
          (b) Streamline Period. During certain periods of time (each, a
“Streamline Period”), provided that the Streamline Requirements are all met,
Borrower’s reporting requirements shall be reduced, and certain proceeds shall
be deposited in Borrower’s operating accounts instead of being applied to the
Advances, as set forth in other provisions of this Agreement. Such a Streamline
Period shall be deemed to be in effect as of the Effective Date. If at any time
during any Streamline Period the Streamline Requirements are not met, upon
written notice from Bank to Borrower the Streamline Period shall immediately
cease to be effective, and any terms or conditions of this Agreement that are
dependent upon the existence of a Streamline Period will immediately revert to
the respective terms and conditions that are to be in force when a Streamline
Period is not in effect, without the need for any further action on the part of
Bank or Borrower. Further, if following the cessation of a Streamline Period the
Streamline Requirements are thereafter satisfied for a period of at least
60 days (for which period Borrower must have confirmed via its monthly
Compliance Certificates that the Streamline Requirements were satisfied as of
two consecutive month ends during such period), Borrower may elect to again put
a Streamline Period into effect pursuant to the terms hereof by giving Bank at
least 30 days prior written notice, specifying the date the Streamline Period is
to begin. Thus, it is the intention of the parties that Borrower have the
opportunity for successive Streamline Periods to apply when and to the extent
the conditions thereto are satisfied.
          (c) Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable. Borrower may terminate the Revolving
Line

 



--------------------------------------------------------------------------------



 



prior to the Revolving Line Maturity Date, effective five (5) Business Days
after written notice of termination is given to Bank, on which date Borrower
shall repay the principal amount of all Advances, the unpaid interest thereon,
and all other Obligations relating to the Revolving Line. If the Borrower
terminates the Revolving Line prior to the Revolving Line Maturity Date, or if
Bank terminates the Revolving Line prior to the Revolving Line Maturity Date due
to the occurrence and continuance of an Event of Default, or if the Obligations
under the Revolving Line otherwise become due and payable as the result of an
Event of Default (including, without limitation, becoming due and payable as the
result of an Insolvency Proceeding), Borrower shall immediately pay to Bank, in
addition to the payment of any other expenses or fees then-owing, a termination
fee in an amount equal to (i) 2% of the Maximum Dollar Amount if such
termination or becoming due and payable occurs on or before the first year
anniversary of the Effective Date or (ii) 1% of the Maximum Dollar Amount if
such termination or becoming due and payable occurs after the first year
anniversary of the Effective Date but before the second year anniversary of
Effective Date. Without limitation on the fact that such fee shall be due as set
forth in the preceding sentence, such fee shall bear interest until paid at a
rate equal to the highest rate applicable to the Revolving Line. Notwithstanding
any termination of the Revolving Line, Bank’s liens and security interests in
the Collateral and all of Bank’s rights and remedies under this Agreement shall
continue until Borrower fully satisfies all Obligations.
     2.1.2 Letters of Credit Sublimit.
          (a) Availability. As part of the Revolving Line, Bank shall issue or
have issued Letters of Credit denominated in Dollars or a Foreign Currency for
Borrower’s account. The aggregate Dollar Equivalent amount utilized for the
issuance of Letters of Credit shall at all times reduce the amount otherwise
available for Advances under the Revolving Line. The aggregate Dollar Equivalent
of the face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
the lesser of (A) One Million Dollars ($1,000,000), minus (i) the sum of all
amounts used for Cash Management Services, and minus (ii) the FX Reduction
Amount, or (B) the lesser of the Maximum Dollar Amount or the Borrowing Base,
minus (i) the sum of all outstanding principal amounts of any Advances
(including any amounts used for Cash Management Services), and minus (ii) the FX
Reduction Amount.
          (b) Cash Collateral: Documentation; Liability. If, on the Revolving
Line Maturity Date (or the effective date of any termination of this Agreement),
there are any outstanding Letters of Credit, then on such date Borrower shall
provide to Bank cash collateral in an amount equal to 105% of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its good faith business judgment), to secure all of the Obligations
relating to such Letters of Credit. All Letters of Credit shall be in form and
substance acceptable to Bank in its sole discretion and shall be subject to the
terms and conditions of Bank’s standard Application and Letter of Credit
Agreement (the “Letter of Credit Application”). Borrower agrees to execute any
further documentation in connection with the Letters of Credit as Bank may
reasonably request. Borrower further agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Bank and
opened for Borrower’s account or by Bank’s interpretations of any Letter of
Credit issued by Bank for Borrower’s account, and Borrower understands and
agrees that Bank shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto.
          (c) Reimbursement for Draws. The obligation of Borrower to immediately
reimburse Bank for drawings made under Letters of Credit shall be absolute,
unconditional, and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, such Letters of Credit, and the Letter of
Credit Application.
          (d) Foreign Currency Letters of Credit. Borrower may request that Bank
issue a Letter of Credit payable in a Foreign Currency. If a demand for payment
is made under any such Letter of Credit, Bank shall treat such demand as an
Advance to Borrower of the Dollar Equivalent of the amount thereof (plus fees
and charges in connection therewith such as wire, cable, SWIFT or similar
charges).
          (e) Letter of Credit Reserve. To guard against fluctuations in
currency exchange rates, upon the issuance of any Letter of Credit payable in a
Foreign Currency, Bank shall create a reserve (the “Letter of Credit Reserve”)
under the Revolving Line in an amount equal to ten percent (10%) of the face
amount of such Letter of Credit. The amount of the Letter of Credit Reserve may
be adjusted by Bank from time to time to account for

-2-



--------------------------------------------------------------------------------



 



fluctuations in the exchange rate. The availability of funds under the Revolving
Line shall be reduced by the amount of such Letter of Credit Reserve for as long
as such Letter of Credit remains outstanding.
     2.1.3 Foreign Exchange Sublimit. As part of the Revolving Line, Borrower
may enter into foreign exchange contracts with Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of Foreign Currency (each, a
“FX Forward Contract”) on a specified date (the “Settlement Date”). FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract (the “FX Reserve”). The aggregate amount of FX
Forward Contracts at any one time may not exceed ten (10) times the lesser of
(A) One Million Dollars ($1,000,000), minus (i) the sum of all amounts used for
Cash Management Services, and minus (ii) the aggregate Dollar Equivalent of the
face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), or (B) the
lesser of Maximum Dollar Amount or the Borrowing Base, minus (i) the sum of all
outstanding principal amounts of any Advances (including any amounts used for
Cash Management Services), and minus (ii) the Dollar Equivalent of the face
amount of any outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve). The amount otherwise
available for Credit Extensions under the Revolving Line shall be reduced by an
amount equal to ten percent (10%) of each outstanding FX Forward Contract (the
“FX Reduction Amount”). Any amounts needed to fully reimburse Bank for any
amounts not paid by Borrower in connection with FX Forward Contracts will be
treated as Advances under the Revolving Line and will accrue interest at the
interest rate applicable to Advances.
     2.1.4 Cash Management Services Sublimit. Borrower may use the Revolving
Line for Bank’s cash management services, which may include merchant services,
direct deposit of payroll for which Bank has credit exposure, business credit
card, and check cashing services identified in Bank’s various cash management
services agreements (collectively, the “Cash Management Services”), in an
aggregate amount not to exceed the lesser of (A) One Million Dollars
($1,000,000), minus (i) the aggregate Dollar Equivalent of the face amount of
any outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), and minus (ii) the FX Reduction
Amount, or (B) the lesser of Maximum Dollar Amount or the Borrowing Base, minus
(i) the sum of all outstanding principal amounts of any Advances, minus the
Dollar Equivalent of the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), and minus (ii) the FX Reduction Amount. Any amounts Bank pays on
behalf of Borrower for any Cash Management Services will be treated as Advances
under the Revolving Line and will accrue interest at the interest rate
applicable to Advances.
     2.1.5 Term Loan.
          (a) Availability Combination of Term Loans. Term Loan A and Term Loan
C are outstanding pursuant to the Prior LSA in the outstanding principal
balances of $1,795,670.12 and $3,792,949.96, respectively, as of March 29, 2010.
Within five (5) days from the Effective Date, Bank shall make a term loan to
Borrower in an amount (the “New Term Loan Advance”) equal to the Term Loan
Commitment Amount minus the sum of the outstanding principal balances of Term
Loan A and Term Loan C as of the date of the New Term Loan Advance, subject to
the satisfaction of the terms and conditions of this Agreement. Effective upon
Bank making the New Term Loan Advance, its balance shall be combined with the
outstanding balances of Term Loan A and Term Loan C to constitute the “Term
Loan” referred to in this Agreement and thereafter such combined loans shall be
subject to the terms of this Agreement and not the terms of the Prior LSA. No
portion of the Term Loan may be reborrowed after repayment.
          (b) Repayment. Borrower shall continue to pay interest on Term Loan A
and Term Loan C in accordance with the Prior LSA until the New Term Loan Advance
is made. The Borrower shall pay Bank accrued interest on the Term Loan beginning
on the first day of the calendar month following the month during which the New
Term Loan Advance is made and continuing on the same day of each succeeding
month. Borrower shall repay the Term Loan in 30 equal monthly payments of
principal and accrued interest, each in the amount necessary to fully amortize
the Term Loan over such period (such amount to be calculated by Bank),
commencing on November 1, 2010 and continuing on the first day of each calendar
month thereafter until the Term Loan Maturity Date on which date the entire
unpaid principal balance of the Term Loan, plus the Final Payment, plus any

-3-



--------------------------------------------------------------------------------



 



and all accrued and unpaid interest, and plus all other sums, if any, that shall
have become due and payable hereunder with respect to the Term Loan, shall be
paid.
          (c) Mandatory Prepayment. Reference is made to the definition of
“Borrowing Base” (contained in Section 13.1) which subtracts the amount of the
Full Term Loan Reserve, to the extent it is in effect, in calculating the
Borrowing Base. If at any time, and from time to time, such a subtraction of the
amount of the Full Term Loan Reserve shall cause the Borrowing Base to be less
than zero, then Borrower shall immediately make a prepayment of the principal of
Term Loan in the amount by which zero exceeds the Borrowing Base.
          (d) Permitted Prepayment. At Borrower’s option, so long as an Event of
Default has not occurred and is not continuing, Borrower shall have the option
to prepay all, but not less than all, of the Term Loan, provided Borrower
(i) provides written notice to Bank of its election to prepay the Term Loan at
least thirty (30) days prior to such prepayment, and (ii) pays, on the date of
the prepayment (A) all accrued and unpaid interest with respect to the Term Loan
through the date the prepayment is made; (B) all unpaid principal with respect
to the Term Loan; (C) a fee equal to the Make-Whole Premium; (D) the Final
Payment; and (E) all other sums, if any, that shall have become due and payable
hereunder with respect to the Term Loan. Without limitation on the fact that
such amounts shall be due on the date of the prepayment, they shall bear
interest from the date due until paid at a rate equal to the highest rate
applicable to the Term Loan.
          (e) Fee and Final Payment Due Upon Acceleration. If all or any portion
of the Term Loan has become due and payable according to the terms hereof
because of the occurrence and continuance of an Event of Default, Borrower shall
pay to Bank on the date that it has become due and payable according to the
terms hereof, in addition to any other sums owing, a fee equal to the Make-Whole
Premium, plus the Final Payment. Without limitation on the fact that such
amounts shall be due as set forth in the preceding sentence, they shall bear
interest from the date due until paid at a rate equal to the highest rate
applicable to the Term Loan.
     2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (c) the FX Reduction Amount, exceeds the lesser of either the
Maximum Dollar Amount or the Borrowing Base (such excess being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.
     2.3 Payment of Interest on the Credit Extensions.
          (a) Interest Rate.
               (i) Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to 2.0 percentage points above the Prime Rate, provided that
the interest rate in effect on any day shall not be less than 6.0% per annum,
which interest shall be payable monthly.
               (ii) Term Loan. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a per annum rate equal
to 9.0%, which interest shall be payable monthly.
          (b) Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects
from time to time in its sole discretion to impose a smaller increase. Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.

-4-



--------------------------------------------------------------------------------



 



          (c) Adjustment to Interest Rate. Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
          (d) 360-Day Year. Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
          (e) Debit of Accounts. Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due. These debits shall
not constitute a set-off.
          (f) Payment; Interest Computation; Float Charge. Unless otherwise
provided, interest is payable monthly on the last calendar day of each month
(including with respect to interest on amount outstanding under the Revolving
Line). In computing interest, (i) all Payments received after 12:00 p.m. Pacific
time on any day shall be deemed received at the opening of business on the next
Business Day, and (ii) the date of the making of any Credit Extension shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension. In addition,
Bank shall be entitled to charge Borrower a “float” charge in an amount equal to
two (2) Business Days interest, at the interest rate applicable to the Advances
whether or not any Advances are outstanding, on all Payments received by Bank,
unless at the time of receipt a Streamline Period is in effect and no Event of
Default has occurred and is continuing. The float charge for each month shall be
payable on the last day of the month. Bank shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Bank in its good faith business judgment, and Bank may charge
Borrower’s Designated Deposit Account for the amount of any item of payment
which is returned to Bank unpaid.
     2.4 Fees. Borrower shall pay to Bank:
          (a) Commitment Fee. A fully earned, non-refundable commitment fee of
(i) $125,000 on the Effective Date, and (ii) $110,000 on the first anniversary
of the Effective Date; and
          (b) Letter of Credit Fees. Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, including, without limitation, a
letter of credit fee of two percent (2.00%) per annum of the Dollar Equivalent
of the face amount of each Letter of Credit issued, upon the issuance of such
Letter of Credit, each anniversary of the issuance during the term of such
Letter of Credit, and upon the renewal of such Letter of Credit by Bank; and
          (c) Collateral Monitoring Fee. A collateral monitoring fee of $1,000
for each month during which either (i) the Streamline Period is not in effect
for the entire month or (ii) an Event of Default has occurred, payable in
arrears on the last day of each month (prorated for any partial month at the
beginning and upon termination of this Agreement); and
          (d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving
Line Facility Fee”), payable monthly, in arrears, on a calendar year basis, in
an amount equal to 0.375% per annum of the average unused portion of the
Revolving Line, as determined by Bank. The unused portion of the Revolving Line,
for the purposes of this calculation, shall not include amounts utilized or
reserved with respect to products provided in connection with Cash Management
Services, Letters of Credit or pursuant to the Partial Term Loan Reserve or Full
Term Loan Reserve, or the FX Reduction Amounts. Borrower shall not be entitled
to any credit, rebate or repayment of any Unused Revolving Line Facility Fee
previously earned by Bank pursuant to this Section notwithstanding any
termination of this Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder; and
          (e) Bank Expenses. All Bank Expenses (including reasonable attorneys’
fees and expenses, and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if there
is no stated due date, upon demand by Bank).

-5-



--------------------------------------------------------------------------------



 



     2.5 Payments; Application of Payments.
          (a) All payments (including prepayments) to be made by Borrower under
any Loan Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 12:00 p.m. Pacific time on the date when
due. Payments of principal and/or interest received after 12:00 p.m. Pacific
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
          (b) All payments with respect to the Obligations may be applied in
such order and manner as Bank shall determine in its sole discretion. Borrower
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.
     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to New Term Loan Advance. Bank’s obligation to
make the New Term Loan Advance is subject to the condition precedent that
Borrower shall have delivered, in form and substance satisfactory to Bank, such
documents, and completed such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
          (a) duly executed original signatures to the Loan Documents to which
it is a party;
          (b) duly executed original signatures to the Warrant;
          (c) its Operating Documents and a good standing certificate of
Borrower certified by the Secretary of State of the State of Delaware as of a
date no earlier than thirty (30) days prior to the Effective Date;
          (d) duly executed original signatures to the completed Borrowing
Resolutions for Borrower;
          (e) if any loan agreement has been entered into between Borrower and
PFG, duly executed original signatures to a subordination agreement by PFG, in
favor of Bank and acceptable to Bank in its sole discretion, and consented to by
Borrower, whereby PFG subordinates the repayment of, and any liens securing, any
indebtedness of Borrower to PFG, and agrees not to exercise any of its rights or
remedies in connection therewith for a period of time acceptable to Bank;
          (f) certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
          (g) a new, updated, Perfection Certificate executed by Borrower;
          (h) a copy of its Registration Rights Agreement and any amendments
thereto;
          (i) a landlord’s consent in favor of Bank for each of Borrower’s
locations by the respective landlords thereof, together with the duly executed
original signatures thereto (provided that Borrower may have up to 30 days after
the Effective Date to provide the same to Bank); and
          (j) payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.
     3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to
make each Credit Extension, including the initial Credit Extension, is subject
to the following conditions precedent:

-6-



--------------------------------------------------------------------------------



 



          (a) (i) to obtain an Advance, except as otherwise provided in
Section 3.4, timely receipt of an executed Transaction Report, and (ii) to
obtain the New Term Loan Advance, timely receipt of an executed Payment/Advance
Form;
          (b) the representations and warranties in this Agreement shall be true
in all material respects on the date of the Transaction Report or
Payment/Advance Form (as applicable) and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true
in all material respects; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and
          (c) in Bank’s good faith business judgment, there has not been a
Material Adverse Change.
     3.3 Covenant to Deliver.
     Borrower agrees to deliver to Bank each item required to be delivered to
Bank under this Agreement as a condition precedent to any Credit Extension.
Borrower expressly agrees that a Credit Extension made prior to the receipt by
Bank of any such item shall not constitute a waiver by Bank of Borrower’s
obligation to deliver such item, and any such Credit Extension in the absence of
a required item shall be made in Bank’s sole discretion.
     3.4 Procedures for Borrowing Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Pacific time on the Funding Date of the Advance. Together with such
notification, Borrower must promptly deliver to Bank by electronic mail or
facsimile a completed Transaction Report executed by a Responsible Officer or
his or her designee. Bank shall credit Advances to the Designated Deposit
Account. Bank may make Advances under this Agreement based on instructions from
a Responsible Officer or his or her designee or without instructions if the
Advances are necessary to meet Obligations which have become due. Bank may rely
on any telephone notice given by a person whom Bank believes is a Responsible
Officer or designee.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank. The grant of security interest and pledge by
Borrower contained herein is without limitation on any security interest granted
by Borrower under any other Loan Document and without limitation on the security
interests granted by Borrower under the Prior LSA, which security interests
granted under the Prior LSA shall continue, uninterrupted, as amended and
restated by this Agreement.
     If this Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as Bank’s obligation to
make Credit Extensions has terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.

-7-



--------------------------------------------------------------------------------



 



     4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.
     5 REPRESENTATIONS AND WARRANTIES
          Borrower represents, warrants and agrees as follows:
     5.1 Due Organization and Authorization. Borrower is duly existing and in
good standing in its jurisdiction of formation and is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its business or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Change. In connection with this Agreement, Borrower has delivered to
Bank a completed certificate signed by Borrower entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction (except as previously consented to in writing by
Bank); and (f) all other information set forth on the Perfection Certificate
pertaining to Borrower and each of its Subsidiaries is accurate and complete (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
     The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to cause a Material Adverse Change.
     5.2 Collateral. Borrower has good title to the Collateral, free of Liens
except Permitted Liens. Borrower has no Collateral Accounts other than (a) the
Collateral Accounts with Bank and (b) the Collateral Accounts, if any, described
in the Perfection Certificate delivered to Bank in connection herewith, or of
which Borrower has given Bank notice, for which Borrower has taken such actions
as are necessary to give Bank a perfected security interest therein, pursuant to
documentation reasonably acceptable to Bank. The Accounts are bona fide,
existing obligations of the Account Debtors.
     The Collateral is not in the possession of any third party bailee (such as
a warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
In the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral to a bailee, then Borrower will first
receive the written consent of Bank and such bailee must execute and deliver a
bailee agreement in form and substance satisfactory to Bank in its sole
discretion.
     All Inventory is in all material respects of good and marketable quality,
free from material defects.

-8-



--------------------------------------------------------------------------------



 



     Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.
     Except as noted on the Perfection Certificate, Borrower is not a party to,
nor is it bound by, any Restricted License.
     5.3 Accounts Receivable; Inventory.
          (a) For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall be an Eligible
Account.
          (b) All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. Borrower has and will have no knowledge of
any actual or imminent Insolvency Proceeding of any Account Debtor whose
accounts are shown as Eligible Accounts in any Transaction Report. To the best
of Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts are and will be genuine,
and all such documents, instruments and agreements are and will be legally
enforceable in accordance with their terms.
          (c) For any item of Inventory consisting of Eligible Inventory in any
Transaction Report, such Inventory (i) consists of raw materials or finished
goods, in good, new, and salable condition, which is not perishable, returned,
consigned, obsolete, not sellable, slow moving, damaged, or defective, and is
not comprised of demonstrative or custom inventory, works in progress, packaging
or shipping materials, or supplies; (ii) meets all applicable governmental
standards; (iii) has been manufactured in compliance with the Fair Labor
Standards Act; (iv) is not subject to any Liens, except the first priority Liens
granted or in favor of Bank under this Agreement or any of the other Loan
Documents; and (v) is located at the locations identified by Borrower in the
Perfection Certificate where it maintains Inventory (or at any location
permitted under Section 7.2).
     5.4 Litigation. There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than $250,000, except as
disclosed in the Perfection Certificate.
     5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
     5.6 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
     5.7 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding

-9-



--------------------------------------------------------------------------------



 



Company Act of 2005. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to cause a Material Adverse
Change. None of Borrower’s or any of its Subsidiaries’ properties or assets has
been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.
     5.8 Subsidiaries; Investments. Other than as disclosed in the Perfection
Certificate, Borrower does not have any Subsidiaries, other than Subsidiaries
organized with the prior written consent of Bank, and does not own any stock,
partnership interest or other equity securities in any other Person, except for
Permitted Investments.
     5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower. Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.
     5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital, and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
     5.11 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
     5.12 UBS Loan. On August 21, 2008, Borrower received net proceeds of
$11,000,000 from a loan by UBS Bank USA to Borrower, and as of the Effective
Date, including such loan Borrower has loans outstanding from UBS Bank USA in
the aggregate of $19,168,793, including principal and accrued interest, and
Borrower can borrow additional amounts from UBS Bank USA that would allow such
aggregate amount of loans outstanding to increase to $19,325,000 of principal
and accrued interest (collectively, the “UBS Loans”). Borrower has provided Bank
copies of all of the agreements, instruments and documents relating to the UBS
Loans, including Borrower’s acceptance on November 7, 2008 of an offer of Rights
to sell the ARS to UBS during the period June 30, 2010 through July 2, 2012, at
par value (the “UBS Loan Documents”). The UBS Loans are secured only by the
Auction Rate Securities (UBS), and the UBS Loan Documents do not require
Borrower to provide or contemplate Borrower providing any additional collateral
or proceeds from any other Borrower assets, except that the UBS Loan Documents
require Borrower to repay the UBS Loans in the event that Borrower receives net
proceeds exceeding $50,000,000 from an initial public offering of Borrower’s
stock.
     5.13 Indebtedness. Borrower is not liable for any Indebtedness other than
Permitted Indebtedness.
     5.14 Definition of “Knowledge.” For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar

-10-



--------------------------------------------------------------------------------



 



qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
     6 AFFIRMATIVE COVENANTS
     Borrower shall do all of the following:
     6.1 Government Compliance.
          (a) Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to cause a Material Adverse Change. Borrower shall
comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could reasonably be
expected to cause a Material Adverse Change.
          (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property.
At Bank’s request, Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.
     6.2 Financial Statements, Reports, Certificates.
          (a) Borrower shall provide Bank with the following:

  (i)   a Transaction Report (and any schedules related thereto) (y) weekly and
at the time of each request for an Advance if a Streamline Period is not in
effect or an Event of Default has occurred and is continuing, and (z) within
thirty (30) days after the end of each month if a Streamline Period is in effect
and no Event of Default has occurred and is continuing;     (ii)   within thirty
(30) days after the end of each month,

  (A)   monthly accounts receivable agings, aged by invoice date,     (B)  
monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any,     (C)   monthly reconciliations of accounts
receivable agings (aged by invoice date), transaction reports, and general
ledger, and     (D)   a Deferred Revenue report providing such information
concerning Deferred Revenue as Bank shall reasonably request;

  (iii)   as soon as available, and in any event within thirty (30) days after
the end of each month, monthly unaudited financial statements;     (iv)   within
thirty (30) days after the end of each month a monthly Compliance Certificate
signed by a Responsible Officer, certifying that as of the end of such month,
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Bank shall
reasonably request, including, without limitation, a statement that at the end
of such month there were no held checks, to the extent such check amounts are
not included in the Borrower’s accounts payable;     (v)   [Reserved];     (vi)
  within thirty (30) days after the beginning of each fiscal year of Borrower,
(A) annual operating budgets (including income statements, balance sheets and
cash

-11-



--------------------------------------------------------------------------------



 



      flow statements, by month) for such fiscal year of Borrower, and
(B) annual financial projections for such fiscal year (on a quarterly basis), as
approved by Borrower’s board of directors, together with any related business
forecasts used in the preparation of such annual financial projections; and

  (vii)   as soon as available, and in any event within 90 days following the
end of Borrower’s fiscal year, annual financial statements certified by, and
with an unqualified opinion of, independent certified public accountants
acceptable to Bank, except that the opinion may be qualified for uncertainty of
the Borrower’s ability to continue as a going concern.

          (b) At all times that Borrower is subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days after filing, all reports on Form 10-K, l0-Q and 8-K filed with the
Securities and Exchange Commission or a link thereto on Borrower’s or another
website on the Internet.
          (c) Prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
Copyright, including any subsequent ownership right of Borrower in or to any
Copyright, Patent or Trademark not previously disclosed to Bank in writing, or
(iii) Borrower’s knowledge of an event that materially adversely affects the
value of the Intellectual Property.
          (d) Prompt written report of any legal action pending or threatened in
writing against Borrower or any of its Subsidiaries that could result in damages
or costs to Borrower or any of its Subsidiaries of more than Two Hundred Fifty
Thousand Dollars ($250,000), individually or when aggregated with all other
legal actions pending or threatened in writing against Borrower or any of its
Subsidiaries that have not previously been disclosed to Bank pursuant to the
Perfection Certificate or other written report.
          (e) Other financial information reasonably requested by Bank.
     6.3 Accounts Receivable.
          (a) Schedules and Documents Relating to Accounts. Borrower shall
deliver to Bank Transaction Reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein. If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.
          (b) Disputes. Borrower shall promptly notify Bank of all disputes or
claims relating to Accounts. Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; and (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, no Credit Extension(s) shall exceed any limit thereon contained
herein.
          (c) Collection of Accounts. Until payment in full in cash of all
Advances and all other Obligations relating to the Revolving Line (other than
inchoate indemnity obligations) and Bank’s obligations to make Advances and any
other Credit Extensions relating to the Revolving Line have terminated (provided
that Borrower’s obligation under this sentence shall not end at a time when any
Event of Default exists), Borrower shall be a party to a three party agreement
(the “Lockbox Agreement”) with Bank and a lockbox provider (the “Lockbox
Provider”). The Lockbox Agreement and Lockbox Provider shall be acceptable to
Bank. Borrower shall use the lockbox address as the payment address on all
invoices issued by Borrower and shall direct all its Account Debtors

-12-



--------------------------------------------------------------------------------



 



to remit their payments to the lockbox address. The Lockbox Agreement shall
provide that the Lockbox Provider shall remit all collections received in the
lockbox to Bank. Upon Bank’s receipt of such collections, Bank shall apply the
same as follows:

  (i)   If a Streamline Period is in effect, Bank shall deposit such proceeds
into the operating account of Borrower at Bank that has been designated by
Borrower; and     (ii)   If a Streamline Period is not in effect, Bank shall
apply such proceeds to the outstanding Advances, and if all outstanding Advances
have been paid in full, Bank shall deposit the remainder into the operating
account of Borrower at Bank that has been designated by Borrower; and     (iii)
  If a Default or Event of Default has occurred and is continuing, without
limiting Bank’s other rights and remedies, Bank shall have the right to apply
such proceeds to the outstanding Obligations in such order as it shall determine
in its discretion.

It is understood and agreed by Borrower that this Section does not impose any
affirmative duty on Bank to do any act other than to turn over such amounts.
Without limitation on the foregoing, whether or not an Event of Default has
occurred and is continuing, Borrower shall immediately deliver all payments on
and proceeds of Accounts to an account maintained with Bank to be applied
(i) prior to an Event of Default, pursuant to the terms of Section 2.5(b)
hereof, and (ii) after the occurrence and during the continuance of an Event of
Default, pursuant to the terms of Section 9.4 hereof.
          (d) Returns. Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower shall immediately notify Bank of the return of the
Inventory.
          (e) Verification. Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose.
          (f) No Liability. Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account. Nothing herein shall, however, relieve Bank
from liability for its own gross negligence or willful misconduct.
     6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations pursuant to the terms of this Agreement; provided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of (a) the sale of surplus, worn out
or obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $25,000 or less (for all such
transactions in any fiscal year), or (b) the disposition of marketable
securities that are held with or managed by Bank or Bank’s Affiliates, provided
that if such proceeds are to be moved from the account in which the marketable
securities were held immediately prior to such disposition, they are only moved
to an operating account of Borrower with Bank for use thereafter in the ordinary
course of Borrower’s business. Borrower agrees

-13-



--------------------------------------------------------------------------------



 



that it will maintain all proceeds of Collateral in an account maintained with
Bank. Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.
     6.5 Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports, and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
     6.6 Access to Collateral; Books and Records. At reasonable times, on five
(5) Business Day’s notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of- pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.
     6.7 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank. All property policies
shall have a lender’s loss payable endorsement showing Bank as an additional
lender loss payee and waive subrogation against Bank, and all liability policies
shall show, or have endorsements showing, Bank as an additional insured. All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer must give Bank at least twenty (20) days notice before
canceling, amending, or declining to renew its policy. At Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of the Obligations. Notwithstanding the foregoing, (a) so
long as no Event of Default has occurred and is continuing, Borrower shall have
the option of applying the proceeds of any casualty policy up to Fifty Thousand
Dollars ($50,000) with respect to any loss, but not exceeding One Hundred
Thousand Dollars ($100,000) in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Bank has been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Bank, be payable to Bank on account of the Obligations. If Borrower fails to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.
     6.8 Operating Accounts.
          (a) Maintain all of its and all of its Subsidiaries’ operating and
other deposit accounts, securities accounts, and any other accounts at which
Borrower or its Subsidiaries maintain funds or investments (including without
limitation any Collateral Accounts, but excluding the Auction Rate Securities
(UBS)) with Bank and Bank’s Affiliates.
          (b) Without limitation on subsection “a” above, (i) provide Bank five
(5) days prior written notice before establishing any Collateral Account at or
with any bank or financial institution other than Bank or Bank’s Affiliates, and
(ii) for each Collateral Account that Borrower at any time maintains, Borrower
shall cause the applicable bank or financial institution (other than Bank) at or
with which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder. The provisions of “ii” of the previous sentence shall not apply
to (y) deposit accounts exclusively used for payroll, payroll taxes and other

-14-



--------------------------------------------------------------------------------



 



employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such, or (z) the Auction Rate Securities
(UBS).
     6.9 Financial Covenants. Borrower shall maintain at all times, to be tested
as of the last day of each month, unless otherwise noted, on a consolidated
basis:
          (a) Liquidity Ratio. A Liquidity Ratio of greater than 1.50 to 1.00,
to be tested as of the last day of each month during which any Advances were
outstanding. In addition, if, at the time an Advance is requested by the
Borrower, the Liquidity Ratio has not been tested with respect to the monthly
financial statements of Borrower most recently received by Bank, then the
Liquidity Ratio shall be tested with respect to such financial statements prior
to the Advance being made.
          (b) EBITDA. Maintain EBITDA as of the last day of each month, for the
three month period ending as of last day of such month, of at least the
following for each such period ending during the following intervals:

              Minimum EBITDA Interval   (Amounts are Negative)
Effective Date through March 31, 2010
    [$7,800,000]  
April 1,2010 through June 30, 2010
    [$6,500,000]  
July 1, 2010 through September 30, 2010
    [$5,700,000]  
October 1,2010 through December 31, 2010
    [$4,300,000]  
January 1,2011 through March 31, 2011
    [$3,400,000]  
April 1,2011 and thereafter
    [$2,000,000]  

          (c) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio of
greater than 1.25 to 1.00, to be tested as of the last day of each month,
provided that Borrower shall not be required to maintain the foregoing Fixed
Charge Coverage Ratio until on and after the date that the Partial Term Loan
Reserve becomes zero.
          (d) Waiver Regarding Performance to Plan Covenant. Reference is made
to the fact that the Section 6.9(b) of the Prior LSA contained a requirement
that Borrower’s monthly net revenue equal or exceed certain projections and that
Borrower failed to satisfy’ such requirements with respect to December 2009,
January 2010, February, 2010 and March, 2010 (if the Effective Date is after
March 31, 2010). Bank hereby waives any Default or Event of Default that may
have occurred as a result of such failure.
     6.10 Intellectual Property Rights.
          (a) (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.
          (b) Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Bank requests to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for (i) any Restricted License to be deemed “Collateral”
and for Bank to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such Restricted License,
whether now existing or entered into in the future, and (ii) Bank to have the
ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with Bank’s rights and remedies under this Agreement
and the other Loan Documents.

-15-



--------------------------------------------------------------------------------



 



          (c) If Borrower (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then Borrower shall immediately
provide written notice thereof to Bank and shall execute such intellectual
property security agreements and other documents and take such other actions as
Bank shall request in its good faith business judgment to perfect and maintain a
perfected security interest in favor of Bank in such property subject to senior
Permitted Liens. If Borrower decides to register any Copyrights or mask works in
the United States Copyright Office, Borrower shall: (x) provide Bank with at
least fifteen (15) days prior written notice of Borrower’s intent to register
such Copyrights or mask works together with a copy of the application it intends
to file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Bank may request in its good faith business
judgment to perfect and maintain a perfected security interest in favor of Bank
in the Copyrights or mask works intended to be registered with the United States
Copyright Office subject only to senior Permitted Liens; and (z) record such
intellectual property security agreement with the United States Copyright Office
contemporaneously with filing the Copyright or mask work application(s) with the
United States Copyright Office. Borrower shall promptly provide to Bank copies
of all applications that it files for Patents or for the registration of
Trademarks, Copyrights or mask works, together with evidence of the recording of
the intellectual property security agreement necessary for Bank to perfect and
maintain a perfected security interest in such property subject only to senior
Permitted Liens.
     6.11 Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
     6.12 Further Assurances. Borrower shall execute any further instruments and
take further action as Bank reasonably requests to perfect or continue Bank’s
Lien in the Collateral or to effect the purposes of this Agreement.
     7 NEGATIVE COVENANTS
     Borrower shall not do any of the following without Bank’s prior written
consent:
     7.1 Dispositions. Convey, sell, lease, transfer, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for (a) Transfers of Inventory
in the ordinary course of business; (b) Transfers of worn-out or obsolete
Equipment; and (c) Transfers consisting of Permitted Liens and Permitted
Investments; and (d) Transfers of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business.
     7.2 Changes in Business, Management, Ownership, or Business Locations.
          (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto;
          (b) liquidate or dissolve; or
          (c) permit or suffer any Change in Control; or
          (d) without at least thirty (30) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain assets and property of Borrower with
an aggregate value of less than $10,000) or deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Fifty Thousand
Dollars ($50,000) to a bailee at a location other than to a bailee and at a
location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change its organizational number (if any)
assigned by its jurisdiction of organization. If Borrower intends to deliver any
portion of the Collateral valued,

-16-



--------------------------------------------------------------------------------



 



individually or in the aggregate, in excess of Fifty Thousand Dollars ($50,000)
to a bailee, and Bank and such bailee are not already parties to a bailee
agreement governing both the Collateral and the location to which Borrower
intends to deliver the Collateral, then Borrower will first receive the written
consent of Bank, and such bailee shall execute and deliver a bailee agreement in
form and substance satisfactory to Bank in its sole discretion.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except that a Subsidiary of
Borrower may merge or consolidate into another Subsidiary of Borrower.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property or assets, or assign or convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Lien” herein.
     7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8 hereof.
     7.7 Investments; Distributions. (a) Directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so; or (b) pay any dividends or make any distribution or payment or
redeem, retire or purchase any capital stock, provided that (i) Borrower may
convert any of its convertible securities into other securities pursuant to the
terms of such convertible securities or otherwise in exchange thereof,
(ii) Borrower may pay dividends solely in common stock, (iii) Borrower may
repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as no Default or Event of Default has occurred at
the time of such repurchase and would not exist after giving effect to such
repurchase, provided such repurchase does not exceed an aggregate of $50,000 in
any fiscal year, and (iv) upon the exercise of non-qualified stock option grants
to purchase Borrower stock by an option holder who is, or upon the vesting of
restricted stock grants for Borrower stock to, an employee, member of the Board
of Directors or consultant of Borrower, Borrower may issue shares pursuant to
such exercise or vesting on a net issuance basis and pay the applicable
withholding taxes to taxing authorities on behalf of such employee, member of
the Board of Directors or consultant of Borrower receiving such shares.
     7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
     7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or the amount of any permitted payments thereunder or
adversely affect the subordination thereof to Obligations owed to Bank. Nothing
in this Section 7.9 restricts Borrower from converting any of the Subordinated
Debt to PFG to equity securities of Borrower in accordance with its Loan
Agreement with PFG, and borrowing from PFG an amount equal to the Subordinated
Debt so converted, provided that the total amount of outstanding Subordinated
Debt to PFG shall not at any time exceed $4,000,000.
     7.10 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the

-17-



--------------------------------------------------------------------------------



 



Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
     7.11 UBS Loans. Borrower shall not make any payments of principal with
respect to the UBS Loans other than payments from proceeds from the sale of
Auction Rate Securities (UBS) and except that the Borrower may repay the UBS
Loans in the event Borrower receives net proceeds exceeding $50,000,000 from an
initial public offering of Borrower’s stock. The Borrower shall not provide any
collateral or other security for the UBS Loans other than the Auction Rate
Securities (UBS). Neither the UBS Loans nor the UBS Loan Documents shall be
amended to increase the rate of interest or any fees, costs or expenses, or to
accelerate the payment of the principal or interest or any. other amount with
respect to the UBS Loans or the UBS Loan Documents.
     7.12 Capital Expenditures. Contract for, purchase or make any expenditure
or commitments for unfinanced Capital Expenditures in any fiscal year in an
aggregate amount in excess of $2,000,000.
     8 EVENTS OF DEFAULT
     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable. During the cure period, the failure to make or pay any payment
specified under clause (a) or (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);
     8.2 Covenant Default.
          (a) Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8, or 6.9, or violates any covenant in
Section 7; or
          (b) Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;
     8.3 Material Adverse Change. A Material Adverse Change occurs;
     8.4 Attachment; Levy; Restraint on Business. (a) (i) The service of process
seeking to attach, by trustee or similar process, any funds of Borrower or of
any entity under control of Borrower (including a Subsidiary) on deposit or
otherwise maintained with Bank or any Bank Affiliate, or (ii) a notice of lien,
levy, or assessment is filed against any of Borrower’s assets by any government
agency, and the same under subclauses (i) and (ii) hereof are not, within ten
(10) days after the occurrence thereof, discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, no Credit Extensions
shall be made during any ten (10) day cure period; or

-18-



--------------------------------------------------------------------------------



 



(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any part of its
business;
     8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. There is, under any agreement to which Borrower is a
party with a third party or parties, (a) any default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of $200,000; or (b) any default by Borrower that could result in a
Material Adverse Change with respect to Borrower; provided, however, that the
Event of Default under this Section 8.6 caused by the occurrence of a default
under such other agreement shall be cured or waived for purposes of this
Agreement upon Bank receiving written notice from the party asserting such
default of such cure or waiver of the default under such other agreement, if at
the time of such cure or waiver under such other agreement (x) Bank has not
declared an Event of Default under this Agreement and/or exercised any rights
with respect thereto; (y) any such cure or waiver does not result in an Event of
Default under any other provision of this Agreement or any Loan Document; and
(z) in connection with any such cure or waiver under such other agreement, the
terms of any agreement with such third party are not modified or amended in any
manner which could in the good faith judgment of Bank be materially less
advantageous to Borrower;
     8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of $200,000 or more (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower and shall
remain unsatisfied, unvacated, or unstayed for a period of ten (10) days after
the entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order, or decree);
     8.8 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
     8.9 Subordinated Debt or Lien. Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect; any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder; a default or breach
occurs under any agreement between Borrower and any creditor of Borrower that
signed a subordination, intercreditor, or other similar agreement with Bank, or
any creditor that has signed such an agreement with Bank breaches any terms of
such agreement; or the Obligations shall for any reason be subordinated or shall
not have the priority contemplated by this Agreement or any such subordination,
intercreditor, or other similar agreement; or
     8.10 [intentionally omitted]
     8.11 UBS Loan. A default or breach occurs with respect to the UBS Loans or
the UBS Loan Documents.
     9 BANK’S RIGHTS AND REMEDIES
     9.1 Rights and Remedies. If an Event of Default has occurred and is
continuing, Bank may, without notice or demand, do any or all of the following:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);

-19-



--------------------------------------------------------------------------------



 



          (b) stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
          (c) demand that Borrower (i) deposit cash with Bank in an amount equal
to 105% of the Dollar Equivalent of the aggregate face amount of all Letters of
Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;
          (d) terminate any FX Forward Contracts;
          (e) verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, notify any Person owing Borrower money of Bank’s
security interest in such funds;
          (f) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;
          (g) apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
          (h) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
          (i) place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
          (j) demand and receive possession of Borrower’s Books; and
          (k) exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
     9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under any of Borrower’s insurance policies that
relate to any of the Collateral; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of Bank or a
third party as the Code permits. Borrower hereby appoints Bank as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Bank’s security interest in the

-20-



--------------------------------------------------------------------------------



 



Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Bank is under no further obligation to make Credit Extensions
hereunder. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Bank’s obligation to provide Credit Extensions terminates.
     9.3 Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations, and secured by
the Collateral. Bank will make reasonable efforts to provide Borrower with
notice of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Bank may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion. If
with respect to any payment or other credit Bank has the right under this
Agreement or the other Loan Documents to determine the application of such
payment or credit, then Bank may apply and reverse and reapply such payment or
credit to the Obligations in such manner as Bank shall determine in its sole
discretion. Any surplus shall be paid to Borrower by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrower shall
remain liable to Bank for any deficiency. If Bank, in its good faith business
judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
     9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.
     9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
     9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
     10 NOTICES
     All notices, consents, requests, approvals, demands, or other communication
by any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when

-21-



--------------------------------------------------------------------------------



 



sent by electronic mail or facsimile transmission (provided that if transmission
occurs after normal business hours during a day, then upon the next Business
Day); (c) one (1) Business Day after deposit with a reputable overnight courier
with all charges prepaid; or (d) when delivered, if hand-delivered by messenger,
all of which shall be addressed to the party to be notified and sent to the
address, facsimile number, or email address indicated below. Bank or Borrower
may change its mailing or electronic mail address or facsimile number by giving
the other party written notice thereof in accordance with the terms of this
Section 10.

         
 
  If to Borrower:   Cardiovascular Systems, Inc.
 
      651 Campus Drive
 
      Saint Paul, MN 55112
 
      Attn: Larry Betterley
 
      Fax: (651) 259-1696
 
      Email: LBetter1ey@csi360.com
 
       
 
  If to Bank:   Silicon Valley Bank
 
      301 Carlson Parkway, Suite 255
 
      Minnetonka, MN 55305
 
      Attn: Ben Johnson
 
      Fax: (952) 475-8471
 
      Email: BJohnson@svb.com

     11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE.
     California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County,

-22-



--------------------------------------------------------------------------------



 



California Superior Court for such relief. The proceeding before the private
judge shall be conducted in the same manner as it would be before a court under
the rules of evidence applicable to judicial proceedings. The parties shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and orders applicable to judicial proceedings in the same manner as a trial
court judge. The parties agree that the selected or appointed private judge
shall have the power to decide all issues in the action or proceeding, whether
of fact or of law, and shall report a statement of decision thereon pursuant to
the California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies. The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.
     12 GENERAL PROVISIONS
     12.1 [Reserved].
     12.2 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms of the Warrant).
     12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.
     12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.5 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.6 [Reserved].
     12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

-23-



--------------------------------------------------------------------------------



 



     12.8 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
     12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.3 to
indemnify the Indemnified Persons shall survive until all statutes of limitation
with respect to the Claims, losses and expenses for which indemnity is given
shall have run. The provisions of Section 12.10 shall survive termination of
this Agreement.
     12.10 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use commercially reasonable efforts to obtain such prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) is disclosed to Bank by a third party, if Bank does
not know that the third party is prohibited from disclosing the information.
     Bank Entities may use the confidential information for reporting purposes
and the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.
     12.11 Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
     12.12 Electronic Execution of Documents. The words
“execution,”“signed,”“signature” and words of like import in any Loan Document
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
     12.13 Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
     12.14 Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
     12.15 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
     12.16 Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any

-24-



--------------------------------------------------------------------------------



 



person not an express party to this Agreement; or (c) give any person not an
express party to this Agreement any right of subrogation or action against any
party to this Agreement.
     13 DEFINITIONS
     13.1 Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, and the singular includes the
plural. As used in this Agreement, the following terms have the following
meanings:
     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
     “Advance” or “Advances” means an advance (or advances) under the Revolving
Line.
     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
     “Agreement” is defined in the preamble hereof.
     “Auction Rate Securities” shall have the meaning commonly attributed
thereto but shall include without limitation any bonds sold by U.S. states,
cities, and public authorities, funds, corporations or student loan agencies
with a long-term nominal maturity for which the interest rate is reset through a
dutch auction.
     “Auction Rate Securities (UBS)” means the Auction Rate Securities owned by
Borrower and held with UBS Financial Services Inc. or its Affiliates and serving
as collateral for the UBS Loans.
     “Availability Amount” is (a) the lesser of (i) the Maximum Dollar Amount or
(ii) the amount available under the Borrowing Base, minus (b) the aggregate
Dollar Equivalent amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserve, minus (c) the FX Reduction Amount, minus (d) any amounts used for Cash
Management Services, and minus (e) the outstanding principal balance of any
Advances.
     “Bank” is defined in the preamble hereof.
     “Bank Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
amending, administering, defending and enforcing the Loan Documents (including,
without limitation, those incurred in connection with appeals or Insolvency
Proceedings) or otherwise incurred with respect to Borrower.
     “Borrower” is defined in the preamble hereof.
     “Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Borrowing Base” is (a) 80% of Eligible Accounts, plus (b) the lesser of
40% of the value of Borrower’s Eligible Inventory (valued at the lower of cost
or wholesale fair market value) or 25% of Eligible Accounts or $2,500,000 (in
the case of both “a” and “b”, as determined by Bank from Borrower’s most recent
Transaction Report), minus (c) the greater of the Partial Term Loan Reserve and
the Full Term Loan Reserve, to the extent the same are in effect. Bank may
decrease the foregoing percentages in its good faith business judgment based on

-25-



--------------------------------------------------------------------------------



 



events, conditions, contingencies, or risks which, as determined by Bank (after
taking into account any Reserves that Bank may have established as a consequence
of such events, conditions, contingencies, or risks), may adversely affect
Collateral.
     “Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary or assistant secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
such certificate contains a true, correct, and complete copy of the resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Loan Documents to which it is a party,
(c) the name(s) of the Person(s) authorized to execute the Loan Documents on
behalf of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that Bank may conclusively rely on such certificate unless
and until such Person shall have delivered to Bank a further certificate
canceling or amending such prior certificate.
     “Business Day” is any day that is not a Saturday, Sunday or a day on which
Bank is closed.
     “Capital Expenditure” means expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of capitalized lease obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition. For purposes of clarity, and without limitation, it is agreed that
that “Cash Equivalents” do not include any Auction Rate Securities.
     “Cash Management Services” is defined in Section 2.1.4.
     “Change in Control” means any event, transaction, or occurrence as a result
of which any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing twenty percent (20%) or more of the
combined voting power of Borrower’s then outstanding securities.
     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.
     “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A.
     “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.

-26-



--------------------------------------------------------------------------------



 



     “Commodity Account” is any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
     “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit B.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation,
in each case, directly or indirectly guaranteed, endorsed, co-made, discounted
or sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
     “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Bank pursuant to which
Bank obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
     “Copyrights” are any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.
     “Credit Extension” is any Advance, Letter of Credit, FX Forward Contract,
amount utilized for Cash Management Services, Term Loan, or any other extension
of credit by Bank for Borrower’s benefit.
     “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default.
     “Default Rate” is defined in Section 2.3(b).
     “Deferred Revenue” is all amounts received or invoiced in advance of
performance under contracts and not yet recognized as revenue.
     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
     “Designated Deposit Account” is Borrower’s deposit account, account number
3300613328, maintained with Bank.
     “Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
     “Dollar Equivalent” is, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount therefor in Dollars as
determined by Bank at such time on the basis of the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.
     “EBITDA” shall mean (a) Net Income minus any non-cash income, plus
(b) Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (e) stock-based compensation expense (to the extent not payable in
cash), plus (f) non-cash

-27-



--------------------------------------------------------------------------------



 



expenses incurred from applying GAAP to the terms of this Agreement and related
Warrant and to the terms of the Subordinated Debt to PFG and related warrant,
plus (g) any other non-cash charges.
     “Effective Date” is defined in the preamble hereof.
     “Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time and from time to time after the
Effective Date, to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment. Unless Bank agrees otherwise
in writing, Eligible Accounts shall not include:
     (a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
     (b) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date regardless of invoice payment period terms;
     (c) Accounts with credit balances over ninety (90) days from invoice date,
to the extent of such credit balance;
     (d) Accounts owing from an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;
     (e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States or Canada;
     (f) Accounts billed or payable outside of the United States;
     (g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;
     (h) Accounts owing from an Account Debtor whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing;
     (i) Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof, unless
both (i) the Account has been pre-approved by Bank in writing, and (ii) Borrower
has assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
     (j) Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
     (k) Accounts owing from an Account Debtor that has not been invoiced or
where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);
     (l) Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);
     (m) Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);

-28-



--------------------------------------------------------------------------------



 



     (n) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
     (o) Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
     (p) Accounts for which the Account Debtor has not been invoiced;
     (q) Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
     (r) [intentionally omitted];
     (s) Accounts subject to chargebacks, debit memos or others payment
deductions taken by an Account Debtor (but only to the extent of the chargebacks
or deductions);
     (t) Accounts arising from product returns and/or exchanges (sometimes
called “warranty” or “RMA” accounts);
     (u) Accounts owing from an Account Debtor with respect to which Borrower
has received Deferred Revenue (but only to the extent of such Deferred Revenue);
     (v) Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and
     (w) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
     “Eligible Inventory” means Inventory that meets all of Borrower’s
representations and warranties in Section 5.3 and is otherwise acceptable to
Bank in all respects, in Bank’s good faith business judgment.
     “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
     “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
     “Event of Default” is defined in Section 8.
     “Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due with respect to
the Term Loan on the earlier to occur of (a) the Term Loan Maturity Date,
(b) the acceleration of the Term Loan, or (c) the prepayment of the Term Loan,
equal to the Term Loan Commitment Amount multiplied by the Final Payment
Percentage.
     “Final Payment Percentage” is one percent (1.0%)
     “Fixed Charge Coverage Ratio” is the ratio of (a) EBITDA for the 12 month
period ending as of the date for which it is being measured, minus the sum of
Capital Expenditures, cash taxes paid and dividends and distributions made
(other than dividends or distributions by a Person payable in its stock, or
split-ups or reclassifications of its stock) for such period calculated on a
consolidated basis for Borrower and its Subsidiaries, divided by (b) the sum of
principal payments made on Indebtedness during and Interest Expense (to the
extent such

-29-



--------------------------------------------------------------------------------



 



Interest Expense is to be settled in cash) for such period calculated on a
consolidated basis for Borrower and its Subsidiaries.
     “Foreign Currency” means lawful money of a country other than the United
States.
     “Full Term Loan Reserve” means, as of any date of determination, (a) when a
Streamline Period is in effect, an amount equal to zero and (b) when a
Streamline Period is not in effect, an amount equal to 100% of the outstanding
principal balance of the Term Loan as of such date of determination.
     “Funding Date” is any date on which a Credit Extension is made to or for
the account of Borrower which shall be a Business Day.
     “FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.
     “FX Forward Contract” is defined in Section 2.1.3.
     “FX Reduction Amount” is defined in Section 2.1.3.
     “FX Reserve” is defined in Section 2.1.3.
     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all Intellectual Property, claims,
income and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
     “Governmental Approval” is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
     “Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
     “Indemnified Person” is defined in Section 12.3.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Intellectual Property” means all of a Person’s right, title, and interest
in and to the following:

-30-



--------------------------------------------------------------------------------



 



     (a) its Copyrights, Trademarks and Patents;
     (b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
     (c) any and all source code;
     (d) any and all design rights which may be available to such Person;
     (e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
     (f) all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
     “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
     “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
     “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
     “Letter of Credit” means a standby letter of credit issued by Bank or
another institution based upon an application, guarantee, indemnity or similar
agreement on the part of Bank as set forth in Section 2.1.2.
     “Letter of Credit Application” is defined in Section 2.1.2(b).
     “Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).
     “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
     “Liquidity Ratio” is the ratio of (a) Borrower’s unrestricted cash and Cash
Equivalents held with Bank and Bank’s Affiliates plus Borrower’s Eligible
Accounts, divided by (b) the sum of the outstanding principal amount of any
Advances (including any amounts used for Cash Management Services), plus the
face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), plus the FX
Reduction Amount, plus all other indebtedness for borrowed money (other than the
UBS Loans and the Subordinated Debt to PFG) or the deferred price of property or
services (other than unsecured indebtedness to trade creditors incurred in the
ordinary course of business).
     “Liquidity Ratio Condition” is the condition that Borrower maintain at all
times a Liquidity Ratio of greater than 2.25 to 1.00.
     “Loan Documents” are, collectively, this Agreement, the Warrant, the
Perfection Certificate, the letter agreement dated September 9, 2009 between
Borrower and Bank with respect to the Pearland Economic

-31-



--------------------------------------------------------------------------------



 



Development Corporation, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement by Borrower with or for the benefit of
Bank in connection with this Agreement or the Prior LSA, all as amended,
restated, or otherwise modified.
     “Lockbox Agreement” is defined in Section 6.3(c).
     “Lockbox Provider” is defined in Section 6.3(c).
     “Make-Whole Event Date” shall mean (a) in the case of a prepayment pursuant
to Section 2.1.5(d) hereof, the date of such prepayment, and (b) in the case of
all or a portion of the Term Loan becoming due and payable according to the
terms hereof because of the occurrence and continuance of an Event of Default,
the date such amount of the Term Loan has become due and payable according to
the terms hereof.
     “Make-Whole Premium” is an amount equal to 3% of the Term Loan Commitment
Amount if the Make-Whole Event Date occurs on or before the first anniversary of
the Effective Date; 2% of the Term Loan Commitment Amount if the Make-Whole
Event Date occurs after the first anniversary of the Effective Date but on or
before the second anniversary of the Effective Date; and 1% of Term Loan
Commitment Amount if the Make-Whole Event Date occurs after the second
anniversary of the Effective Date but before the Term Loan Maturity Date.
     “Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations; or (d) Bank determines,
based upon information available to it and in its reasonable judgment, that
there is a reasonable likelihood that Borrower shall fail to comply with one or
more of the financial covenants in Section 6.9 during the next succeeding
financial reporting period.
     “Maximum Dollar Amount” is $15,000,000.
     “Net Income” means, as calculated on a consolidated basis for Borrower and
its Subsidiaries for any period as at any date of determination, the net profit
(or loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
     “New Term Loan Advance” is defined in Section 2.1.5(a).
     “Obligations” are Borrower’s obligations to pay when due any debts,
principal, interest, Bank Expenses and other amounts Borrower owes Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.
     “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
     “Overadvance” is defined in Section 2.2.
     “Partial Term Loan Reserve” means, as of any date of determination, an
amount equal to 50% of the outstanding principal balance of the Term Loan as of
such date; provided that, on and after the date that Borrower has maintained a
Fixed Charge Coverage Ratio of greater than 1.50 to 1.00 as of the last day of
each of two consecutive fiscal quarters, Borrower has provided to Bank financial
statements and Compliance Certificates

-32-



--------------------------------------------------------------------------------



 



     confirming the same, and Bank has had a reasonable time to review the same,
the Partial Term Loan Reserve shall be zero.
     “Patents” means all patents, patent applications and like protections
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.
     “Payment” means all checks, wire transfers and other items of payment
received by Bank (including proceeds of Accounts and payment of the Obligations
in full) for credit to Borrower’s outstanding Credit Extensions or, if the
balance of the Credit Extensions has been reduced to zero, for credit to its
deposit accounts.
     “Payment/Advance Form” is that certain form attached hereto as Exhibit C.
     “Perfection Certificate” is defined in Section 5.1.
     “Permitted Indebtedness” is:
     (a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
     (b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
     (c) Subordinated Debt to PFG in an amount not to exceed $4,000,000, and
other Subordinated Debt;
     (d) the UBS Loans;
     (e) unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
     (f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
     (g) Indebtedness secured by Permitted Liens described in subparts b-f of
the definition of Permitted Liens;
     (h) other Indebtedness not exceeding $50,000 in the aggregate outstanding
at any time; and
     (i) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
     “Permitted Investments” are:
     (a) Investments shown on the Perfection Certificate and existing on the
Effective Date;
     (b) Cash Equivalents;
     (c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
     (d) Investments consisting of Collateral Accounts in which Bank has a
perfected security interest;
     (e) Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors, not
exceeding $100,000 in the aggregate for the foregoing “i” and “ii” outstanding
at any time;

-33-



--------------------------------------------------------------------------------



 



     (f) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
     (g) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions to, customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph shall not apply to
Investments of Borrower in any Subsidiary;
     (h) other Investments not exceeding $50,000 in the aggregate outstanding at
any time.
     “Permitted Liens” are:
     (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
     (b) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
     (c) purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
$100,000 in the aggregate amount outstanding, or (ii) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;
     (d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, have no priority over Bank’s security interest,
and are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;
     (e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA), provided, they
have no priority over any of Bank’s Liens;
     (f) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
     (g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest therein;
     (h) non-exclusive license of Intellectual Property granted to third parties
in the ordinary course of business;
     (i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 or 8.7;
     (j) Liens in favor of UBS Bank USA against the Auction Rate Securities
(UBS) securing the UBS Loans;
     (k) Liens securing Subordinated Debt if such liens are subordinated to the
Liens in favor of Bank pursuant to a subordination, intercreditor, or other
similar agreement in form and substance satisfactory to Bank

-34-



--------------------------------------------------------------------------------



 



(except that the security interest of PFG in the Intellectual Property may have
priority over the security interest of the Bank therein pursuant to a
subordination agreement between PFG and Bank in form and substance acceptable to
the Bank in its good faith business judgment); and
     (l) Liens in favor of Pearland Economic Development Corporation against
equipment and furniture within Borrower’s facility in Pearland, Texas, provided
that such Liens are subject to the Subordination Agreement, dated September 9,
2009, between Bank and Pearland Economic Development Corporation.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “PFG” means Partners for Growth II, L.P., a Delaware limited partnership.
     “Prime Rate” is Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate.
     “Prior LSA” is defined in the preamble hereof.
     “Registered Organization” is any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made.
     “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Reserves” means, as of any date of determination, such amounts as Bank may
from time to time establish and revise in its good faith business judgment,
reducing the amount of Advances and other financial accommodations which would
otherwise be available to Borrower (a) to reflect events, conditions,
contingencies or risks which, as determined by Bank in its good faith business
judgment, do or may adversely affect (i) the Collateral or any other property
which is security for the Obligations or its value (including without limitation
any increase in delinquencies of Accounts), (ii) the assets, business or
prospects of Borrower, or (iii) the security interests and other rights of Bank
in the Collateral (including the enforceability, perfection and priority
thereof); or (b) to reflect Bank’s good faith belief that any collateral report
or financial information furnished by or on behalf of Borrower to Bank is or may
have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.
     “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer, Chief Administrative Officer and Controller of
Borrower.
     “Restricted License” is any material license or other agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Bank’s right to sell any
Collateral.
     “Revolving Line” is an Advance or Advances in an aggregate amount of up to
the Maximum Dollar Amount outstanding at any time.
     “Revolving Line Maturity Date” is March 29, 2012.
     “Securities Account” is any “securities account” as defined in the Code
with such additions to such term as may hereafter be made.
     “Settlement Date” is defined in Section 2.1.3.

-35-



--------------------------------------------------------------------------------



 



     “Streamline Period” is defined in Section 2.1.1(b).
     “Streamline Requirements” are all of the following: (a) no Default or Event
of Default exists and (b) Borrower meets the Liquidity Ratio Condition.
     “Subordinated Debt” is indebtedness incurred by Borrower subordinated to
all of Borrower’s now existing or hereafter arising indebtedness to Bank
(pursuant to a subordination, intercreditor, or other similar agreement in form
and substance satisfactory to Bank entered into between Bank and the other
creditor), on terms acceptable to Bank in its sole discretion. “Subordinated
Debt” shall include indebtedness up to the principal amount of $4,000,000 owed
by Borrower to PFG, provided that PFG has executed and delivered to Bank such a
subordination agreement.
     “Subsidiary” is, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower.
     “Term Loan” is defined in Section 2.1.5(a).
     “Term Loan Commitment Amount” is $10,000,000.
     “Term Loan Maturity Date” is March 29, 2013.
     “Trademarks” means any trademark and servicemark rights, whether registered
or not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business connected with and
symbolized by such trademarks.
     “Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit D.
     “Transfer” is defined in Section 7.1.
     “UBS Loan” is defined in Section 5.12.
     “UBS Loan Documents” is defined in Section 5.12.
     “Unused Revolving Line Facility Fee” is defined in Section 2.4(d).
     “Warrant” is that certain Warrant to Purchase Stock of substantially even
date executed by Borrower in favor of Bank, which Warrant amends, restates and
replaces the Warrant delivered by Borrower to Bank in connection with the Prior
LSA.
[Signature page follows.]

-36-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties here to have caused this Agreement to be
executed as of the Effective Date.
BORROWER:
CARDIOVASCULAR SYSTEMS, INC.

              By:   /s/ Laurence L. Betterley       Name:   LAURENCE L.
BETTERLEY      Title:   CFO     

BANK:

          SILICON VALLEY BANK
    By:   /s/ Derek Johnson       Name:   Derek Johnson      Title:  
Relationship Manager     

[Signature page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COLLATERAL
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles (except as provided
below), commercial tort claims, documents, instruments (including any promissory
notes), chattel paper (whether tangible or electronic), cash, deposit accounts,
all certificates of deposit, fixtures, letters of credit rights (whether or not
the letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
     All Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: Auction Rate Securities
(UBS).
     Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Auction Rate Securities (UBS),
except in favor of UBS Bank USA or its Affiliates to secure the UBS Loans.

1